Citation Nr: 0935192	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-36 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, 
disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1981 to July 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2008, The Board remanded the claim for additional 
evidentiary development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998). in January 2008.


FINDING OF FACT

The current low back disability, disc disease of the lumbar 
spine, was not affirmatively shown to have been present in 
service; the current low back disability, disc disease of the 
lumbar spine, is unrelated to an event, injury, or disease of 
service origin.


CONCLUSION OF LAW

The current low back disability, disc disease of the lumbar 
spine, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide. 
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2004 and in September 2009.  The 
Veteran was notified of the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.

The Veteran was also notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the general provision for 
the effective date of the claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (to 
the extent there was pre-adjudication notice); and of Dingess 
v. Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in August 2009.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained the Veteran's 
service treatment records and post-service medical records as 
identified by the Veteran.

In accordance with 38 C.F.R. § 3.159(c)(4), in October 2004 
and in July 2009, the Veteran was afforded VA examinations 
and the RO has obtained a medical opinion.

As the Veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

The service treatment records show that in June 1982 the 
Veteran complained of occasional low back pain, but no low 
back abnormality was found.  In May 1986, the Veteran 
complained of intermittent low back pain for two years.  
Range of motion was good and the neurological evaluation was 
within normal limits.  The assessment was low backache.  

In June 1986, the assessment was lumbar strain, but the 
assessment did not include a history or findings.  Later in 
June 1986, the Veteran complained of back pain and leg pain 
for two years, and the assessment was chronic overuse.  

The remainder of the service treatment records up to May 1988 
contain no further complaint or finding of a low back 
abnormality.  The report of separation examination is not in 
the record. 

After service, on VA examination in October 2004, the Veteran 
complained of chronic low back pain since 1982.  History 
included an on-the-job back injury in 1990 and a MRI showed a 
disc problem.  The impression was chronic mechanical low back 
pain with occasional radiation into the right lower extremity 
and occasional sensation of numbness in the legs.  A MRI 
revealed disc protrusions or bulging in the lumbar spine.    

VA records show that in November 2004 the Veteran stated that 
in service he fell on ice, but he was not hospitalized, but 
he did get a lot of pills.  He stated that after service he 
pulled his back at work and he was placed on light duty. 

In a statement in January 2005, the Veteran stated that he 
hurt his back in service when he fell off a wrecker and when 
he fell numerous times on ice 
in the field. 

VA records from 2005 to 2009 include a history of back pain 
since service, and the pertinent finding was lumbar disc 
disease. 

On VA examination in July 2009, the examiner expressed the 
opinion that it was not at least as likely as not that the 
Veteran's current lumbar spine disability, characterized by 
degenerative disc disease at L2-3, L3-4, and L4-5, was 
related to the Veteran's complaints of back pain during 
service.  The examiner explained that the in-service 
diagnosis of lumbar strain was not a chronic condition and 
there was no evidence of symptomatology attributable disc 
disease during service.  

The examiner stated that to relate the current MRI findings 
of disc disease to the Veteran's in-service back complaints 
would be resorting to mere speculation as the service 
treatment records showed that the Veteran was primarily 
experiencing lumbar muscular strain, not disc disease.  The 
examiner also noted that the Veteran received workmen's 
compensation for a work-related back injury.  

Analysis

On the basis of the service treatment records, the current 
disc disease of the lumbar spine was not affirmatively shown 
during service and service connection is not established 
under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a).

The service treatment records do show complaints of back pain 
in June 1982, but no low back abnormality was found.  In 
May 1986, the Veteran complained of intermittent low back 
pain for two years, but range of motion was good and the 
neurological evaluation was within normal limits.  In June 
1986, the assessment was lumbar strain, but the assessment 
did not include a history or findings.  Later in June 1986, 
the Veteran complained of back pain and leg pain for two 
years, and the assessment was chronic overuse.  

In any event, as the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify a chronic low back disability and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service treatment records, even though the word "chronic" 
was used, then a showing of continuity of symptomatology 
after service is required to support the claim. 

After service, VA medical records first document disc disease 
of the lumbar spine by MRI in 2004.  History then and in 
later statements by the Veteran included disc disease also by 
MRI in 1990, following a post-service work-related injury. 
The Veteran has also asserted low back pain since service.  



In this case, there is no substantive negative evidence 
against continuity of symptoms between service and the 
history of an intercurrent injury in 1989 or 1990  See 
Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (en 
banc) (Mayer, C.J., and Newman, J., dissenting on grounds not 
relevant here) (distinguishing between the existence of 
negative evidence and the absence of actual evidence and 
noting that the absence of actual evidence is not substantive 
negative evidence).

Because it does not necessarily follow that there is a 
relationship between the current disc disease of the lumbar 
spine and the continuity of symptomatology that the Veteran 
avers, and as disc disease of the lumbar spine is not a 
condition under case law that has been found to be capable of 
lay observation, the determination as to the diagnosis or 
presence of the disability is medical in nature, that is, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159. 

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)).  



In this case, the diagnosis of disc disease of the lumbar 
spine was based on clinical findings and interpretation of a 
MRI.  As a lay person, the Veteran is not qualified, that is 
not competent, through education, training, or experience to 
offer a medical diagnosis, that is, correlate clinical 
findings to a disease process or interpret diagnostic 
studies.  For this reason, the Board determines that disc 
disease of the lumbar spine is not a simple medical condition 
that a lay person is competent to identify as a lay person. 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, or there is a 
question of medical causation, that is, medical evidence of 
an association or link between the current disc disease of 
the lumbar spine, first diagnosed after service, and symptoms 
of low back pain or an event or injury or disease in service, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.

For this reason, the Board rejects the Veteran's statements 
as competent evidence to establish an association or link 
between the current disc disease of the lumbar spine, first 
diagnosed after service, and symptoms of low back pain or an 
event or injury or disease in service under either 38 C.F.R. 
§ 3.303(b) (continuity) or 38 C.F.R. § 3.303(d)(a disease 
first diagnosed after service).

And there is no competent, favorable medical evidence that 
the current disc disease of the lumbar spine is due to low 
back symptoms in service or is otherwise related to an event 
or injury or disease in service. 

The competent medical evidence of record, the opinion of the 
VA examiner, opposes rather than supports the claim.  The VA 
examiner expressed the opinion that it was not at least as 
likely as not that the Veteran's current lumbar spine 
disability, characterized by degenerative disc disease, was 
related to the Veteran's complaints of back pain during 
service.  

The VA examiner explained that the in-service diagnosis of 
lumbar strain was not a chronic condition and there was no 
evidence of symptomatology attributable to disc disease 
during service.  The examiner stated that to relate the 
current MRI findings of disc disease to the Veteran's in-
service back complaints would be resorting to mere 
speculation as the service treatment records showed that the 
Veteran was primarily experiencing lumbar muscular strain, 
not disc disease.  As the medical opinion is supported with a 
rationale, the opinion does provide the required degree of 
medical certainty and service connection is not established 
as service connection may not be predicated on a resort to 
mere speculation.  38 C.F.R. § 3.102.

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
one that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable medical evidence to support the claim under 
either 38 C.F.R. § 3.303(a), (b), or (d), the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a low back disability, disc disease of 
the lumbar spine, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


